Case 4:19-cv-04081-BAB Document 20             Filed 07/01/20 Page 1 of 1 PageID #: 950



                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             TEXARKANA DIVISION

LESLEY KOONTZ obo J.S.                                                        PLAINTIFF

vs.                              Civil No. 4:19-cv-04081

ANDREW SAUL,                                                                  DEFENDANT
Commissioner, Social Security Administration


                                       JUDGMENT

       Comes now the Court on this the 1st day of July 2020, in accordance with the Memorandum

Opinion entered in the above-styled case on today’s date, and hereby considers, orders, and

adjudicates that the decision of the Commissioner of the Social Security Administration is

AFFIRMED, and Plaintiff’s Complaint is hereby dismissed with prejudice.

       IT IS SO ORDERED.

                                                         /s/Barry A. Bryant
                                                         HON. BARRY A. BRYANT
                                                         U. S. MAGISTRATE JUDGE
